PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/847,269
Filing Date: 19 Dec 2017
Appellant(s): Ford Global Technologies, LLC



__________________
Benjamin Stasa
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 01/03/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments pertaining to claims 7-10, and 12-15 have been fully considered, however they are not deemed to be persuasive for at least the following reasons addressed below. The arguments are directed to independent claims 1, 7, and 12.  
Appellant submits:
A1. Alakula does not disclose each and every limitation from the claims.  Specifically, that Alakula does not teach “a controller programmed to, responsive to charge mode, operate the switches to couple one of the inverters to a charge port and operate at least one of the inverters such that DC current from the charge port sequentially flows through the one of the inverters, the electric machine, and the other of the inverters to the battery.”   Appellant points out that examiner shows how Alakula discloses how  in Fig. 1, DC charge current comes in from rectified
AC to DC charge port, or even a DC charger, 0028, elements 10, 11, and 13, and
the DC current is sequentially directed from to the first inverter, 6, which then
takes this DC, inverts it to AC, which is directed to the windings 4 [of electric
machine 3], then transferred to 5 [of the electric machine 3], and then converted
back to DC from the second inverter, 7, to feed DC power to the battery 8.  

A2. Appellant further argues that in the specification how “the Specification, which informs the interpretation of the claims, explains that [during charge, the controller 98 puts switch S1 in position Y and closes switch S2 to electrically connect the inverter 50 to the charging port 99 and decouple the traction battery 48 from the inverter 50. DC power from the charging port 99 may then flow through the inverter 50, the electric machine 53, the inverter 52, and to the traction battery 48.
If power from the charging port 99 is to be neither boosted or bucked, the controller 98 may turn on one or more of the switches of the switch-diode pairs 54, 58, 62 such that current flows through the corresponding windings and neutral of the electric machine 53, and the diodes of the corresponding switch-diode pairs 68, 72, 76 to the traction battery 48.
If power from the charging port 99 is to be bucked, the controller 98 may activate one or more of the switches of the switch-diode pairs 54, 58, 62 at some duty cycle such that current intermittently flows through the corresponding windings and neutral of the electric machine 53, and the diodes of the corresponding switch-diode pairs 68, 72, 76 to the traction battery 48.
If power from the charging port 99 is to be boosted, the controller 98 may activate one or more of the switches of the switch diode-pairs 54, 58, 62 and one or more of the switches of the switch-diode pairs 70, 74, 78 at some duty cycle such that current intermittently flows through the corresponding windings and neutral of the electric machine 53 and intermittently flows through the diodes of the corresponding switch-diode pairs 68, 72, 76 and the switches of the corresponding switch-diode pairs 70, 74, 78 to the traction battery 48.

In this design, the switches S1, S2 are used to disconnect the traction battery 48 from the inverter 50. The inverters 50, 52, and the windings 82-92 thus can form a three-way interleaved full bridge DC-DC converter. Therefore, instead of directly connecting the traction battery 48 to the charging port 99 as with a conventional DC fast charging method, a DC-DC stage is added. Since this is a full bridge DC-DC converter, it is capable of boosting and bucking the input voltage as described above. This may make the traction drive system 46 compatible with any commercial DC fast charger regardless of its output voltage level.
Some arrangements may offer certain benefits. The design of the power source, for example, can be simplified since the DC-DC stage is incorporated into the charger. The systems are compatible with different DC voltage levels (different brands and products) since with a full bridge DC-DC converter, the voltage can be adjusted to any desired value. Compared with conventional DC fast charging, there are no added components except for two possible switches. Due to the full control on the output voltage level, trickle charging is feasible. This may be useful if for any reason battery voltage is low and charging at regular power could cause issues. The three-way interleaved design may reduce current ripple on the DC bus and thereby increase component life span. Due to the boosting capability, the input voltage to the charger can be lowered.”

B. Claims 1-6, and 11 are patentable under 35 U.S.C. §103 over Alakula



In response to Appellant’s arguments, Examiner assert:
	A1. Alakula does disclose in ¶0028 how “The supply may also be a DC supply, e.g. of the Chademo standard or just another battery… Alakula also teaches that in the event that AC voltage is used, then it is rectified by the rectifier (10) (see also ¶0025) and the rectified DC voltage is supplied to the first three-phase bridge inverter (6), which converts the DC voltage to an AC voltage by means of a speed and current control system, which voltage is then fed to the first stator winding (4). The electrical machine will thus rotate with the desired speed of the electrical machine during the charging process. The rotation causes an induced voltage in the second stator winding (5) (emphasis added). The second three-phase bridge inverter (7) is controlled in such a way that it brakes the motor with the desired torque and thus acts as a rectifier and rectifies the energy to a direct current which charges the battery (8)”. This will in fact teach that DC current is sequentially flowing from inverter (6), to winding (4), to winding (5) and then to inverter (7) to therefore charge the battery (8) (see figure 1 of Alakula).
	Appellant does not disclose in claims 1, 7, and 12, how during charge, direct DC charge current travels from a charge port sequentially through each of the first inverter, the windings, and the second inverter to the traction battery differently from Alakula. Appellant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference. Basically, Alakula is taking DC from the rectified DC charge current, directing this DC charge from a charge port (10, 11, and 13) sequentially through each of the first inverter (6), the windings (4, then 5), and the second inverter (from 5 to 7) to the traction battery (8).  Essentially, the DC current is being directed sequentially through each device as claimed and depicted by Alakula in figure 1.  The way the examiner is interpreting the claim reads on appellant’s claimed invention. If appellant is stating that by adjusting the switches in the inverters in a particular configuration the DC current is sequentially flowing from the inverter, through the motor until the battery is charged, that is not being claimed. Those features upon which appellant relies (see page 4 bottom paragraph and page 5 top paragraph of Brief, related to controller 98 changing the position of switches and activating one or more of the inverter switches of the switch-diode pairs to act as a bucked or boosted circuit to sequentially flow DC current) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir 1993). As such, examiner believes the Alakula reference to teach this aspect of the claimed invention.

A2. In response to appellant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (how the specification teaches how the inverters are used to create a three-way interleaved full bridge interleaved full bridge DC-DC converter, and boosting or bucking the DC voltage is accomplished,) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

B. Regarding appellant’s arguments pertaining to claims 2-6, and 11, the arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Appellant states that the claims should be patentable since they depend from one of the independent claims. No further arguments have been raised. Therefore, Appellant has conceded to the rejection of these claims. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Charles S Laughlin/Examiner, Art Unit 2846                                                                                                                                                                                                        
Conferees:
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                                        

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.